UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6792


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GERALD FELTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:93-cr-00123-BO-1)


Submitted: November 20, 2018                                Decided: November 30, 2018


Before NIEMEYER, MOTZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gerald Felton appeals the district court’s order construing his letter as an

unauthorized successive 28 U.S.C. § 2255 (2012) motion and denying it without

prejudice. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.    United States v. Felton, No.

5:93-cr-00123-BO-1 (E.D.N.C. June 15, 2018). We deny a certificate of appealability as

unnecessary and dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2